In a proceeding pursuant to CPLR article 78, inter alia, to compel the Dutchess County Legislature’s Sales Tax Committee to hold public meetings and cease its alleged violation of the Open Meeting Law (Public Officers Law article 7), the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Hillery, J.), entered March 1, 1989, which dismissed the proceeding.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
In light of the fact that the subject meetings have been concluded, and the Committee disbanded, this appeal has been rendered academic. Mollen, P. J., Brown, Kooper and Miller, JJ., concur.